 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: ‘ 3/2cece
x
AMERICAN IMMIGRATION COUNCIL, et al.,
19 Civ. 01835 (DLC) (RWL)
Plaintiffs,
: SETTLEMENT
- against - : CONFERENCE ORDER
EXECUTIVE OFFICE FOR IMMIGRATION
REVIEW, et al.
Defendants.
X

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

This case has been referred to me for settlement. A telephone conference will be
held on April 7, 2020 at 9:30 a.m. in advance of the Settlement Conference. The
Settlement Conference will be held telephonically on April 20, 2020 at 1:30 p.m. For
both conferences, the parties are directed to call the Chambers conference line:

Number: (888) 398-2342
Access Code: 9543348

The parties are instructed to review Judge Lehrburger’s Individual Practices and
Settlement Conference Procedures. The parties are further instructed to submit their pre-
conference submissions, along with their Attendance Acknowledgment Form (available
in pdf fillable format as attachment to the Settlement Conference Procedures) no later

than April 13, 2020 at 5 p.m.
SO ORDERED.

/

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: March 18, 2020
New York, New York

Copies transmitted this date to all parties of record.
